Citation Nr: 1543916	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder. 

3.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD), including as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to June 1999 and from January 2001 to May 2001, and also had prior Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012, December 2013 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The October 2012 rating decision denied service connection for a low back disability and denied service connection for anxiety disorder.  The December 2013 rating decision continued the denial of the low back disability.  The July 2014 rating decision declined to reopen a service connection claim for anxiety disorder due to a lack of new and material evidence.  The Board has recharacterized this claim as entitlement to service connection for a psychiatric disorder to include anxiety disorder, major depressive disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

By way of background, the Board notes that the Veteran's service connection claim for a psychiatric disorder was originally denied in an October 2012 rating decision.  She was notified of the outcome of this decision in a letter dated October 5, 2012.  The Veteran did not file a notice of disagreement concerning this issue within one year after notification of the rating decision, and no pertinent evidence was received within the one-year period.  As such, the October 2012 rating decision regarding the service connection claim for anxiety disorder became final.  The Veteran filed an application to reopen the claim that was received on October 11, 2013.

The October 2012 rating decision also denied service connection for a low back disability.  Although there was no submission or communication from the Veteran within the requisite one-year period following notification of the decision that may be construed as a notice of disagreement, VA was in receipt of new and material evidence within one year of the rating decision (i.e. in April 2013) that addressed the low back disability, and must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the October 2012 rating decision did not become final as to the Veteran's low back disability claim, and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

The Veteran filed a notice of disagreement (NOD) regarding the psychiatric disorder claim in September 2014.  Before the statement of the case (SOC) was issued, the Veteran filed her substantive appeal regarding this issue on a September 2014 VA Form 9.  The Board notes that in Archbold v. Brown, 9 Vet. App. 124 (1996), the Court held that the issuance of a SOC was not an absolute requirement for the acceptance of a substantive appeal.  Specifically, the Court stated that although the Veteran had not received an SOC after the filing of his NOD, he nevertheless filed correspondence which the Court found to meet the requirements for a substantive appeal.  Archbold, 9 Vet. App. at 132-33.  The Court stated: 

This written statement presented to and accepted by the Board specifically identified the issue appealed; contained specific arguments as to the errors made by the RO . . .; and thus contained the necessary information required for a [substantive appeal] by [38 C.F.R. § 20.202 ].  This . . . statement was timely filed since no SOC was provided to the Veteran (under § 20.202(b), the Veteran had until at least 60 days after the SOC was mailed to him in which to file his [substantive appeal]) and, in any event, since the statement was received within the one-year appeal period which began . . . [after] the date the RO decision being appealed was mailed.  See 38 C.F.R. § 20.302(b).  Id. at 132.  

The Board also notes that in other cases, such as Percy v. Shinseki, 23 Vet. App. 37   (2009), the Court distinguished the issues of a timely NOD versus a timely substantive appeal and held that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In the case at hand, given that the Veteran's NOD and substantive appeal were both timely filed, albeit prior to the issuance of the SOC, it is appropriate for the Board to accept jurisdiction of the appeal. 

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a psychiatric disorder, to include anxiety disorder, major depressive disorder, and PTSD, including as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability had its onset during active service. 

2.  The October 2012 rating decision denied the claim of entitlement to service connection for anxiety disorder; the Veteran was properly notified of the decision by a letter dated October 5, 2012, and did not file a notice of disagreement within the requisite one-year period. 

3.  Evidence received since the October 2012 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 

2.  The October 2012 rating decision denying service connection for anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

3.  New and material evidence has been received to reopen the service connection claim for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a low back disability and reopens and remands the service connection claim for a psychiatric disorder.  As such, no discussion of VA's duties to notify and assist is necessary at this time. 

Service Connection - Low Back Disability

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record reflects that the Veteran has a current diagnosis of lumbar degenerative disc disease.  See, e.g., October 2012 VA spine examination.  The Veteran reported that during basic training she fell from a 12-foot wall, and that she fell again from a truck during her mission to Honduras.  Id.  She denied any other injury or major traumas to her back since that time.  Id.  The Veteran has also reported experiencing back pain since her fall during active duty in Honduras.  See, e.g., December 2013 statement.  Her Army National Guard records contain her orders to report to Honduras in January 2001.  

In an April 2013 statement, Staff Sergeant I.C. reported that he was on the Honduras Mission (Joint Task Force Lempira) in 2001 with the Veteran.  He recalled witnessing her fall from the Reverse Osmosis Water Purification Unit and hurt her back.  He stated that he brought her to the medical station and that she was mandated to rest for three days by the Medical Captain in charge.  He reported that, after her fall, she had many ongoing issues with her back.  Private treatment records likewise reflect that the Veteran receives ongoing treatment for her back.     

The Veteran is competent to report symptoms of back pain and stiffness because they are capable of lay observation.  See Layno, 6 Vet. App. at 470.  The Veteran has submitted a statement from I.C., who served with her on active duty in 2001, witnessed her fall, and was aware of her ongoing back problems since that incident.  I.C. is likewise competent to report what he witnessed.  The Board heard the Veteran's testimony in August 2015, and based on that testimony and on a review of the claims file, the Board finds both the Veteran and I.C. to be credible in their statements regarding the Veteran's injury while on active duty in Honduras in 2001.      

The October 2012 VA spine examination report diagnosed lumbar degenerative disc disease, and the Veteran has competently and credibly reported that her back pain had its onset in service, and has submitted a credible lay statement in support of her testimony.  This testimony is not contradicted by any other evidence of record.  Given that the competent and credible lay evidence shows that the Veteran injured her back in service and has experienced low back pain continuously since that time, a medical nexus opinion is unnecessary.  The Board finds that service connection is warranted for a low back disability. 

New and Material Evidence - Psychiatric Disorder

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence previously considered at the time of the prior, October 2012 rating decision included service personnel records and service treatment records, VA treatment records, and a VA mental disorders examination.  The rating decision denied service connection on the basis that an event, disease or injury was not shown in service. 

Evidence pertaining to a psychiatric disorder received since the last final rating decision includes new VA treatment records reflecting that the Veteran has reported additional in-service stressors.  These VA treatment records were not previously considered and relate to an unestablished fact necessary to prove the claim.  Also of record is the Veteran's Board hearing testimony from August 2015 in which she raised a new theory of entitlement to service connection (on a secondary basis) when she reported that her anxiety disorder was caused, at least in part, by the difficulties resulting from her other service-connected medical conditions.  Since VA's duty to assist has been triggered by the Veteran's VA treatment records containing reports of in-service stressors, as well as by her Board hearing testimony, this evidence is material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).  Therefore, the Board finds that the reopening of the claim is warranted. 


ORDER

Service connection for lumbar degenerative disc disease is granted. 

The service connection claim for a psychiatric disorder is reopened and, to this extent only, the benefit is granted. 


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder, VA treatment records reflect that the Veteran has reported additional in-service stressors, and she has raised a new theory of entitlement to service connection (i.e. on a secondary basis) that has not yet been considered by a medical examiner.  A comprehensive VA psychiatric examination is needed to address the Veteran's reported stressors in service and to provide a medical opinion as to whether any diagnosed psychiatric disorder is either directly related to service or is caused by or aggravated by the Veteran's service-connected disabilities, including her service-connected low back disability as granted in this decision.   

On remand, the Veteran should be afforded an additional opportunity to submit statements from herself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any psychiatric symptoms during her active service and any ongoing psychiatric symptoms since that time.  The Veteran should also be provided an opportunity to submit any outstanding, private medical records relating to a psychiatric condition, and the Veteran's VA treatment records should be updated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any psychiatric symptoms during her active service, and any ongoing psychiatric symptoms since her active service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to a psychiatric disorder.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file should be made available to the examiner for review in conjunction with the examination, and all findings should be reported in detail. 
The examiner should first identify all psychiatric disorders diagnosed during the appeal period.  

For each diagnosis identified, the examiner should provide opinions as to the following:

(i) Is it at least as likely as not that the psychiatric disorder is directly related to service or to any incident of service origin?

(ii) Is it at least as likely as not that the psychiatric disorder was caused by the Veteran's service-connected right and left knee disabilities, or by her service-connected low back disability, or by any combination of these disabilities? 

(iii) Is it at least as likely as not that the psychiatric disorder was aggravated by the Veteran's service-connected right and left knee disabilities, or by her service-connected low back disability, or by any combination of these disabilities? 

An explanation should be provided to support every opinion expressed.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


